Citation Nr: 0306790	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  94-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.  

2.  Entitlement to a compensable evaluation for otitis media 
with right perforated tympanic membrane with hearing loss.  


(The issues of entitlement to compensable evaluations for 
mitral valve prolapse and for diastasis recti, and 
entitlement to a rating in excess of 20 percent for hiatal 
hernia with gastroesophageal reflux disease and history of 
duodenal ulcer, will be the subjects of a subsequent Board 
decision.) 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1958 to 
February 1969 and from January 1991 to July 1991.  

This case has been remanded by the Board in March 1999 and 
again in February 2000.  In the February 2000 decision, the 
Board determined that the veteran had submitted a well 
grounded claim of entitlement to service connection for 
arthritis of the hands and remanded this issue for additional 
evidentiary development.  The Board also denied service 
connection for arthritis of multiple joints (other than the 
hands) or generalized bone disease and denied service 
connection for bursitis of the right shoulder, right elbow 
and right hand.  Finally, in the February 2000 decision, the 
Board remanded the claims of entitlement to increased ratings 
for mitral valve prolapse, for diastasis recti, for otitis 
media with perforation of the right tympanic membrane with 
hearing loss and for hiatal hernia with gastroesophageal 
reflux disease and history of duodenal ulcer for additional 
evidentiary development

The Board is undertaking additional development on the issues 
of entitlement to compensable evaluations for mitral valve 
prolapse and for diastasis recti, and entitlement to a rating 
in excess of 20 percent for hiatal hernia with 
gastroesophageal reflux disease and history of duodenal ulcer 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  Arthritis of the hands was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is arthritis of the hands otherwise related 
to the veteran's active duty service.

2.  The veteran has Level I hearing acuity in his nonservice-
connected left ear and Level VI hearing acuity in his 
service-connected right ear.
  

CONCLUSIONS OF LAW


1.  Arthritis of the hands was not incurred in or aggravated 
by the veteran's active duty service, nor may arthritis of 
the hands be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for assignment of a compensable disability 
evaluation for service-connected otitis media with 
perforation of the right tympanic membrane with hearing loss, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2002); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, reports of private and VA medical 
examinations, and testimony and correspondence from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a May 2002 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 VA. VA. 183 (2002).  Furthermore, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The discussions in the rating decision, statement of 
the case, supplemental statements of the case and 
correspondence from the VA have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Entitlement to service connection for arthritis of the hands

Factual Background

The service medical records reveal that in February 1962, the 
veteran complained of a swollen right hand which had been 
injured in a fight.  X-rays revealed a fracture the fifth 
metacarpal of the right hand.  In May 1962, it was noted that 
the veteran experienced trauma to the fifth digit of the left 
hand.  A minor chip fracture of the middle phalanx of the 
fifth digit of the left hand was noted.  The veteran 
fractured his right fourth metacarpal joint in mid-shaft in 
September 1963.  The service medical records pertinent to the 
veteran's first period of service are silent as to any 
diagnosis of or treatment for arthritis of either hand.  

A VA X-ray of the hands which was conducted in May 1971 was 
interpreted as revealing a mild bowing deformity of the right 
third and fourth metacarpals which might be the result of an 
old injury and an otherwise negative examination.  

In a July 1971 rating decision, service connection was 
granted for a history of a fracture of the left fifth digit.  
In December 1971, the VA granted service connection for a 
history of a fracture of the right fifth digit.  

On VA examination in August 1973 in connection with an 
unrelated claim, the veteran reported occasional pain and 
swelling of the right hand sometimes caused by slight trauma.  
A fracture of the 4th metacarpal in 1962 was reported.  No 
diagnosis related to the right hand was rendered.  

Service medical records pertaining to the period of service 
from January 1991 to July 1991 do not reference any 
complaints or findings of arthritis of the hands.  At the 
time of discharge examination in July 1991, the veteran 
denied having arthritis.  On examination, his upper 
extremities were clinically evaluated as normal. 

On VA examination in March 1993, the veteran complained of 
intermittent bilateral hand pain.  The impression from the 
examiner was history of bilateral metacarpal fractures, 
healed without evidence of deformity, with occasional hand 
pain, as well as evidence of mild degenerative joint changes 
affecting the small joints of the hands.  

A March 1993 VA X-ray examination of the hands was 
interpreted as revealing a slight irregularity of the fifth 
metacarpal on the right suggesting an old healed fracture.  
The remaining osseous structures bilaterally appeared 
unremarkable.  

A September 1995 VA X-ray examination of the right hand was 
interpreted as being negative.  

At an August 1996 Board hearing, the veteran reported that he 
did not have arthritis prior to his active duty service.  He 
did not know if his military service contributed to the 
arthritis of his hands.  He remembered breaking his hands 
playing softball.  He indicated that he experienced 
continuous pain in his hands.  He testified before a 
different member of the Board in October 1997 that he had 
broken his hands a couple of times after fighting with 
Marines.  To the best of his knowledge, he was never treated 
by the military for arthritis.  He had never been diagnosed 
with arthritis.  

An August 1999 VA clinical record includes the notation that 
the veteran was experiencing swelling, pain, limitation of 
grip and fine movements of the hands "due to arthritis of 
the hands."  

At an August 1999 hearing conducted by the undersigned member 
of the Board, the veteran testified that a VA doctor 
diagnosed arthritis in his hands.  He reported that he had 
not been informed by any doctor as to what was the etiology 
of the arthritis.  

On VA examination in September 2000, the veteran complained 
of pain and aching in the distal interphalangeal joints as 
well as difficulty opening jars and tops.  The impression was 
right hand degenerative joint osteoarthritis of the distal 
interphalangeal joints which appeared to be unrelated to the 
metacarpal shaft fractures sustained in 1961 and 1964.  

A September 2000 VA X-ray examination of the right hand was 
interpreted as revealing no bony abnormalities.  The joint 
spaces were well preserved.  There were no additional 
findings.  

Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board emphasizes at this point that the evidence clearly 
shows fractures of the 5th right digits of both hands during 
service, and service connection has already been established 
for these disabilities.  Issues related to increased ratings 
for these disabilities are not before the Board at this time.  
The question before the Board with regard to the hands is 
limited to whether the veteran suffers from arthritis of the 
hands (separate and apart from any residuals of the service-
connected fractures) which is related to his military 
service. 

Although radiological studies have not been interpreted as 
showing degenerative changes, there are nevertheless several 
medical diagnoses of arthritis of the hands based on review 
of the veteran's history and clinical examination.  For 
purposes of this decision, the Board therefore finds that 
there are medical diagnoses of arthritis of the hands.  The 
question now becomes whether such arthritis is related to the 
veteran's service. 

A review of service medical records does not show any 
manifestations of arthritis of the hands (again, symptoms 
related to the service-connected fractures are not for 
consideration).  Moreover, it does not appear that arthritis 
of the hands was manifested within one year of the veteran's 
discharge from service.  At the time of separation 
examination in July 1991, the veteran denied having 
arthritis, and his upper extremities were clinically 
evaluated as normal at that time.  A review of post-service 
medical records does not show that arthritis was otherwise 
manifested within one year of discharge.  Degenerative 
changes involving the small joints of the hands was diagnosed 
on VA examination in March 1993, but this was over a year and 
a half after the veteran's discharge from his second period 
of active duty.  There is therefore no basis for granting 
service connection on the basis of the one-year presumption 
for arthritis. 

Questions of medical causation are to be addressed by medical 
personal.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
With this in mind, the Board believes that the September 2000 
opinion by a VA examiner is significant.  While this examiner 
acknowledged the metacarpal fractures during service, it was 
his opinion that the veteran's right hand degenerative joint 
arthritis of the distal interphalangeal joints was unrelated 
to his metacarpal shaft fractures during service.  Based on 
this opinion, the Board is compelled to conclude that the 
arthritis of the hands is not related to the veteran's active 
duty service. 

The Board again emphasizes that the present decision is 
limited to arthritis of the hands separate and apart from any 
residuals of the inservice fractures.  Those disabilities of 
the right and left hands are already service-connected.  
Should the degree of impairment due to those disabilities 
increase, the veteran may always file claims for increased 
ratings for those service-connected disabilities.  

The Board has also considered the doctrine of reasonable 
doubt with regard to this issue.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

Entitlement to a compensable evaluation for otitis media with 
perforated tympanic membrane with hearing loss

Factual Background

On the VA audiological evaluation in August 1992, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
30
40
50
LEFT
10
25
25
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percentage in the left 
ear.

On the VA audiological evaluation in March 1993, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
45
50
LEFT
20
20
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percentage in the left 
ear.

In July 1993, the RO granted service connection for otitis 
media with perforated tympanic membrane of the right ear and 
assigned a non-compensable evaluation under Diagnostic Code 
6201.  

The veteran testified at a VA hearing in January 1994 that he 
experienced very profound hearing loss in the right ear.  He 
had been fitted with a hearing aid.  He thought his hearing 
loss had increased in severity since 1993.  

On the VA audiological evaluation in November 1995, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
35
50
55
LEFT
30
25
35
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percentage in the left 
ear.

The veteran testified before a member of the Board in August 
1996 that his right ear hearing loss had increased in 
severity since November 1993.  He testified before a 
different member of the Board in October 1997 that his right 
ear hearing loss made it difficult for him to perform his job 
especially when he was using the telephone.  

A right medial graft tympanoplasty was conducted in December 
1996.  The pre-operative and post-operative diagnoses were 
right tympanic membrane perforation.  

On the VA audiological evaluation in February 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The left ear hearing acuity was 
not measured.  

On the VA audiological evaluation in June 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
75
65
LEFT
25
25
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percentage in the left 
ear.

The veteran testified before the undersigned in August 1999 
that his hearing impairment had increased in severity since 
November 1972.  He stated that he had problems at work 
listening to clients.  The veteran's spouse testified that 
there were communications problems due to the veteran's 
reduced hearing acuity.   

On the VA audiological evaluation in October 2000, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
70
80
70
LEFT
30
30
35
40

The pure tone average was 71 decibels in the right ear and 34 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 96 
percentage in the left ear.

A VA ear disease examination conducted in October 2000 
resulted in a pertinent impression of chronic otitis media 
with multiple tympanoplasty failures in the right ear with 
chronic perforation with recurring otitis media and 
sensorineural hearing loss in combination with the chronic 
otitis media.  

Criteria and Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board notes that service connection is only in effect for 
the veteran's right ear.  The service-connected otitis media 
with perforation of the right tympanic membrane with hearing 
loss is currently evaluated as noncompensable under 
Diagnostic Code 6201.  

Diagnostic Code 6201, which provides the rating criteria for 
evaluation of chronic non-suppurative otitis media with 
effusion, mandates that this disability be evaluated based on 
hearing impairment.  .

Revisions to the schedular criteria for the  evaluation of 
diseases of the ear were made by regulatory amendment 
effective June 10, 1999.  38 C.F.R. §§ 4.85-4.87  (2002).  
Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version  most favorable to 
the appellant applies.  See Karnas, 1 Vet. App. 313.

At the time that the veteran filed his claim for an increased 
rating, evaluations of defective hearing ranged from non-
compensable to 100 percent based on the organic impairment of 
hearing acuity as measured by the results of controlled 
speech  discrimination tests together with the average 
hearing threshold levels as measured by puretone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
cycles per second.  To evaluate the degree of disability from 
service-connected ear hearing loss, the rating schedule 
established eleven auditory acuity levels, designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85 to 4.87, Diagnostic 
Codes 6100 to 6110 (1998).  The Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Additionally, the prior law provided that in situations where 
service connection had been granted for defective hearing 
involving only one ear and the veteran did not have total 
deafness in both ears, as in the instant appeal, the hearing 
acuity of the nonservice-connected ear was considered to be 
normal.  38 C.F.R. §§ 3.383, 4.14 (1998); Boyer v. West, 11 
Vet. App. 477 (1998), affirmed 12 Vet. App. 142 (1999).

The regulatory revisions that became effective on June 10, 
1999, did not change the schedular criteria for rating 
hearing loss (i.e. those that establish the eleven auditory 
acuity levels) and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  As revised, 38 C.F.R. § 4.85(f) 
does state that if the impaired hearing is service-connected 
in one ear, to determine the percentage evaluation from Table 
VII, the nonservice-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of Level I.  38 
C.F.R. § 4.85 (2002).  Furthermore, the revised 38 C.F.R. § 
4.86 states that when the pure tone threshold at each of the 
specified frequencies is 55 decibels or more, the higher 
numeral designation for hearing impairment from Table VI or 
Table VIa will be applied and when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral, 
that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86 (2002).  

The Board notes, however, the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) includes a 
provision that mandates that VA consider the hearing loss in 
a nonservice-connected ear when rating a service-connected 
ear when the nonservice-connected ear is 10 percent or more 
disabling.  A review of the audiometric scores for the left 
ear reveals that in November 1995, June 1998 and October 
2000, the average of the pure tone thresholds for the four 
frequencies was 34 and the speech recognition ability was 96 
percent.  This was the highest level of hearing impairment 
demonstrated in the left ear.  When these values are 
calculated using Table VI, they result in a Roman numeral 
designation of I.  The Board therefore finds the change in 
rating criteria as set out under Veterans Benefits Act of 
2002 does not change the outcome of this decision.  Under 
either the old or new rating criteria, the veteran's 
nonservice-connected left ear is assigned a Roman numeral 
designation of I.  

The audiological examinations of record demonstrate a gradual 
degradation of hearing acuity in the right ear with the most 
severe hearing loss being demonstrated at the time of the 
most recent VA examination conducted in October 2000.  The 
average of the pure tone thresholds for 1000, 2000, 3000, and 
4000 Hertz at that time was 71.  The speech recognition 
ability was 84 percent for the right ear.  When the pure tone 
threshold average of 71 and speech discrimination score of 84 
percent is applied to Table VI, a Roman numeral designation 
of III is the result.  As the audiological examinations of 
record demonstrate that the veteran has exceptional patterns 
of hearing impairment as defined by 38 C.F.R. § 4.86 
(puretone thresholds at each of the four specified 
frequencies of 55 or more), it is proper for the Board to 
consider the hearing loss claim via application of Table VIa.  
When the pure tone threshold average of 71 is applied to 
Table VIa, the resulting Roman numeral designation is VI.  
The Board finds the current rating criteria for evaluation of 
hearing loss is more beneficial to the veteran and will be 
applied in this case.  

When a Roman numeral designation of VI for the right ear and 
a Roman numeral designation of I for the nonservice-connected 
left ear (pursuant to the discussion above) are applied to 
Table VII, a non-compensable evaluation is the result under 
Diagnostic Code 6100.  This is the highest level of hearing 
impairment indicated by the evidence of record.  

Accordingly, the Board concludes that the preponderance of 
the evidence does not support a compensable evaluation for 
the veteran's service-connected otitis media with perforated 
right tympanic membrane with hearing loss.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
claim is denied. 

The Board notes that there is no showing that the service-
connected otitis media with perforation of the right tympanic 
membrane with hearing loss has reflected so exceptional or 
unusual a disability picture as to meet the criteria for 
invoking the procedures for assignment of any higher initial 
evaluation on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  The veteran has testified that he has 
difficulty at work due to his hearing problems but his 
description of the occupational impairment does not rise to a 
level that can be construed as markedly interfering with 
employment.  Moreover, the disability is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to undertake 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for arthritis of the hands 
is not warranted.  Entitlement to a compensable rating for 
service-connected otitis media with right perforated tympanic 
membrane with hearing loss is not warranted.  To this extent, 
the appeal is denied.   



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

